Citation Nr: 1527027	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  05-39 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected sciatic neuropathy of the right lower extremity, associated with degenerative joint disease (DJD) of the lumbar spine, for the period prior to December 8, 2011.  

2.  Entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected sciatic neuropathy of the right lower extremity, associated with DJD of the lumbar spine, for the period on or after December 8, 2011.  

3.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU), prior to January 30, 2009.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to April 1974, September 1974 to September 1977, and November 1982 to August 1997. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2004 and July 2005 Rating Decisions of the Waco, Texas, Regional Office (RO).  The September 2004 Rating Decision proposed to reduce the disability evaluation for the Veteran's right lower extremity sciatic neuropathy from 10 percent to noncompensable, while in the July 2005 Rating Decision, the RO effectuated the proposed reduction as of October 1, 2005.  In February 2013, the RO, in pertinent part, determined that the reduction of the evaluation of the right lower extremity sciatic neuropathy was improper and retroactively continued the 10 percent rating from the previous reduction effective October 1, 2005 and increased the rating to 20 percent, effective from December 8, 2011.

In June 2007, the Board remanded the Veteran's appeal to the RO so that the Veteran could be afforded a videoconference hearing before a Veterans Law Judge.  In April 2011, the Veteran was afforded the requested videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript was prepared and incorporated into the record.  

In July 2013, the Board remanded the Veteran's appeal to the RO in order to obtain updated treatment records and obtain a current VA examination and opinion as to his request for an increased rating for his neuropathy.  The Board also took jurisdiction of the issue of entitlement to a TDIU prior to December 8, 2011, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board has reviewed both the physical claims files as well as the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) files in order to insure a total review of the evidence.  

The actions requested by the July 2013 Board remand were accomplished and the case subsequently returned to the Board after readjudication of the appeal in the January 2015 Rating Decision as well as a January 2015 Supplemental Statement of the Case (SSOC).  Hence, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  Prior to December 8, 2011, the right lower extremity sciatic neuropathy was manifested by constant, sharp, radiating pain, with consistent tingling, numbness, and pain over the right buttocks, thigh, leg, and foot, mildly decreased light touch sensation, diminished light touch and pinprick sensations, diminished lower extremity strength, weakness, stiffness, and paresthesias.  

2.  From December 8, 2011, forward, the right lower extremity sciatic neuropathy was manifested by mild to moderate pain, moderate muscle weakness, moderate paresthesias, moderate numbness, the use of a cane and/or brace for locomotion, diminished right lower extremity strength, and decreased sensations at the right lower leg/ankle and foot/toes, and range of motion measured as flexion to 80 degrees (with pain at 70 degrees) and extension to 5 degrees (with pain at 5 degrees).  

3.  The Veteran was employed full time in substantially-gainful employment until January 30, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for right lower extremity sciatic neuropathy are not met for the period prior to December 8, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Codes 5293- 8520 (2014).

2.  The criteria for an increased rating in excess of 20 percent for right lower extremity sciatic neuropathy are not met for the period from December 8, 2011, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Codes 5293-8520 (2014).

3.  The criteria for entitlement to a TDIU prior to January 30, 2009, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

A. Duty to Notify-Increased Rating

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In a May 2004 letter, the RO informed the Veteran of the evidence needed to substantiate the claim for increased rating and the VA and what type of evidence he was expected to provide.  A March 2006 letter informed the Veteran what type of evidence was needed to establish a disability rating and effective date.  Hence, VA's duty to notify was properly met in this case.  See Mayfield v. Nicholson, 444 F.3d at 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The claim have been readjudicated in a supplemental statement of the case after the issuance of the March 2006 notice letter and any deficiency in the timing of the notice in this case is cured.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

B. Duty to Notify-Entitlement to a TDIU Prior to January 30, 2009

Moreover, as relevant to the Veteran's claim of entitlement to a TDIU prior to January 30, 2009, the Board notes that such is essentially a downstream issue from the award of a TDIU and, per Rice, supra, part of his increased-rating claims.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran was afforded proper VCAA notice as to his increased-rating claims and his underlying claim of entitlement to a TDIU.  Therefore, as the Veteran has appealed with respect to the award of a TDIU prior to January 30, 2009, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

C. Duty to Assist-All Claims on Appeal

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment records (STRs), as well as VA and non-VA medical treatment records. The Veteran was also afforded pertinent VA examinations in September 2002, July 2004, March 2005, April 2006, October 2009, December 2011, November 2012, and (pursuant to the Board's July 2013 remand) January 2014.  Viewed in their entirety, the VA examinations were adequate, because they were each performed by a medical professional and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Finally, the Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  In light of the foregoing, VA's duties to assist and notify have been satisfied in the current appeal, and no further assistance is due the Veteran.


II. Applicable Law-Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119, 126 (1999).  The U.S. Court of Veterans Appeals (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration.  However, the Board finds that the evidence of record does not establish distinct time periods where the Veteran's service-connected sciatic neuropathy of the right lower extremity resulted in symptoms that would warrant different ratings.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303, 308-10 (2007).  

III. Analysis of Claim for Increased Rating for Sciatic Neuropathy of the Right Lower Extremity

A. Rating in Excess of 10 Percent For the Period Prior to December 8, 2011

The Veteran claims generally that due to worsening symptomatology his service-connected sciatic neuropathy warrants an increased rating.  For the entire rating period prior to December 8, 2011, sciatic neuropathy of the right lower extremity has been rated at 10 percent under the rating criteria found at 38 C.F.R § 4.124a, Diagnostic Codes 5293-8520, as intervertebral disc syndrome (IVDS) with a residual condition analogous to a disease of the sciatic nerve.  38 C.F.R. § 4.27, Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a (2014).  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a.

As noted, disease of the sciatic nerve can also be rated under Diagnostic Code 8620 for neuritis and Diagnostic Code 8720 for neuralgia.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury to the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section with sciatic nerve involvement will be that for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  Upon review of the Rating Schedule, the Board finds no alternative Diagnostic Code under which it would be more appropriate to evaluate the Veteran's service-connected sciatic neuropathy of the right lower extremity

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

It is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

After review of all the lay and medical evidence of record, the Board finds that the evidence is against a finding that the criteria for a rating in excess of 10 percent under Diagnostic Code 8520 have been met or approximated for the Veteran's service-connected sciatic neuropathy of the right lower extremity prior to December 8, 2011.

On VA general medical examination in September 2002, decreased sensation on the lateral aspect of the right leg and positive straight leg elevation on the right was shown.  The examining physician diagnosed degenerative disc disease (DDD) with limited range of motion of the lumbar spine and right lower extremity radiculopathy.  

In March 2004, he filed a claim for increased ratings.  

The Veteran attended a VA fee-basis examination of the spine in July 2004.  He reported pain radiating up his lumbar spine and down to both legs, constant in nature, with a pain level of 6 on a scale of 1 to 10, which was aggravated by going up and down stairs.  Examination of the lower extremities revealed no sensory defects, normal reflexes, full motor strength of 5/5 and deep tendon reflexes (DTRs) of 2/4 bilaterally (active/expected response).  X-ray examination of the lumbar spine revealed minimal multi-level DDD at the L2-S1 region.  The diagnoses included very mild DDD at L2-S1, with no evidence of radiculopathy.

On VA examination in March 2005, the Veteran complained of constant, sharp, low back pain radiating down to both legs (more on the right), with consistent tingling, numbness, and pain over the right buttocks, thigh, leg, and foot.  Objective examination showed:  deep tendon reflexes (DTRs) to be brisk and equal; subjective lack of sensation on the right lower leg and right foot; the ability to stand and walk with no functional impairment; no bowel or bladder dysfunction; adequate tandem gait; and no pain or fatigue during range of motion testing of the lumbar spine.  Magnetic resonance imaging (MRI) of the lumbar spine performed by VA in March 2005 showed annular tears at L3-4 and L4-5, with shallow disc protrusion of L4-5, not displacing traversing neural structure.  April 2005 VA fee-basis electromyograph (EMG) and nerve conduction velocity (NCV) testing showed sensory polyneuropathy of both lower extremities, but no sciatic radiculopathy of the right lower extremity.  

The Veteran attended VA examination of the spine in April 2006.  With respect to his sciatic neuropathy, he reported a constant tingling and numbness in both thighs down to his feet.  There was mildly decreased light touch sensation in the right lower extremity.  Motor strength was 5/5 and DTRs were 2/4.  The Veteran denied bowel or bladder dysfunction.  The diagnoses included sciatic neuropathy of the right lower extremity, not found, and chronic low back strain secondary to annular tears, L3-4 and L4-5, with no evidence of radiculopathy.  The examining physician concluded that the most likely explanation for the Veteran's current symptoms of constant tingling and numbness in both thighs going down to the feet was sensory polyneuropathy.  

An MRI of the lumbar spine performed in May 2006 by the Texas Imaging Center of El Paso listed an impression of annular tear and shallow disc protrusion at L4-5, with mild canal stenosis, and annular bulge and circumferential annular tear with mild canal stenosis at L3-4.  

During a hearing before the Decision Review (DRO) in September 2006, the Veteran testified that his symptoms had progressively worsened, and that he experienced numbness and weakness in his right leg.  (Hearing Transcript, Pages 6-7).  

Examination in June 2007 by the William Beaumont Army Medical Center assessed sciatic radiculopathy as well as polyneuropathy of both lower extremities.  An April 2008 progress note from the Spine Center, El Paso, Texas, indicated that the Veteran suffered from mild radiculopathy secondary to cervical and lumbar injuries.  The Veteran complained of lumbar spine pain radiating to this lower extremities.  Strength was 4/5 bilaterally.  Computed tomography (CT) of the lumbar spine by Providence Memorial Hospital was negative for disc herniation or foraminal stenosis.  

The Veteran was afforded a VA examination of the spine in October 2009.  He reported that he had taken a medical retirement due to his service-connected cervical and lumbar spine disabilities in addition to his service-connected sciatic neuropathy of the right leg.  He reported a history of urinary incontinence, but no numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  The Veteran reported weakness, stiffness, and pain in the low back, with radiating pain into the right extremity.  The Veteran reported no incapacitating episodes due to his low back disorder.  Motor strength was 3/5 for the right hip, right knee, right ankle, and right great toe.  Sensory examination of the lower extremities was 2/2 for vibration and position sense and 1/2 for pinprick and light touch.  The right C3-4 dermatome was indicated to be the nerve fitting the pattern of lower extremity loss.  X-ray examination of the lumbosacral spine in September 2008 revealed narrowing of the L5-S1 intervertebral disc space, possibly secondary to DDD.  The examiner noted that the Veteran retired on June 15, 2009, due to spine, hip, and neuropathy problems.  She diagnosed discogenic and degenerative disease found in the cervical and lumbar spines, with moderately severe functional limitation.  

Peripheral nerves examination by VA in October 2009 indicated reports of weakness, stiffness, numbness paresthesias, and pain within the Veteran's right lower extremity.  Objective testing revealed sensory functions of normal vibration and decreased pain, light touch, and position sense.  Ankle and knee jerk reflexes were normal at 2+, as was right plantar flexion under Babinski testing.  The examiner opined that the Veteran's radiculopathy of the right lower extremity was not caused by, or a result of, cervical or lumbar discogenic disease.  She referenced the April 2005 VA fee-basis EMG/NCV indicating that radiculopathy was not found in the right lower extremity.  

The Veteran reported to the William Beaumont Army Medical Center Hospital in March 2010 with complaints of bilateral lower extremity weakness lasting approximately 1 hour.  Neurological examination revealed no loss of sensation, no loss of touch, and no difficulty walking.  Range of motion of the extremities was normal.  An MRI of the cervical spine revealed disc herniation.  The Veteran was discharged with muscle relaxers, and it was noted that his symptoms had resolved.  

The Veteran presented testimony at an April 2011 Board videoconference hearing.  He testified that he experienced weakness in his right leg and that when he put his foot down while walking "it's like a dead spot."  (Hearing Transcript, Page 11).  

After a review of all the evidence, lay and medical, the Board finds that, prior to December 8, 2011, the weight of the lay and medical evidence shows that the Veteran's sciatic neuropathy of the right lower extremity has been manifested by no worse than mild, incomplete paralysis of the sciatic nerve, and a higher rating is not warranted under Diagnostic Codes 8520, 8620, or 8720.  Medical evidence supporting the assignment of a rating no higher than 10 percent for mild, incomplete paralysis includes VA examination of the spine in July 2004, which found no sensory defects, normal reflexes, full muscle strength, and normal DTRs.  VA examination in March 2005 showed DTRs to be brisk and equal as well as the ability to stand and walk with no functional impairment and no pain or fatigue during range of motion testing of the spine.  April 2005 VA fee-basis EMG and NCV testing did not indicate sciatic radiculopathy of the right lower extremity.  VA examination of the spine in April 2006 revealed full motor strength and no evidence of sciatic neuropathy of the right lower extremity.  Upon VA examination of the spine in October 2009, the Veteran indicated a negative history of numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  Ankle and knee jerk reflexes were normal at 2+, as was right plantar flexion under Babinski testing during VA peripheral nerves examination in October 2009.  Treatment at the William Beaumont Army Medical Center in March 2010 found no loss of touch or sensation upon neurological examination.  

This extensive evidence, encompassing a period of over 5 and 1/2 years, demonstrates that a rating in excess of 10 percent prior to December 7, 2011 is not warranted.  The weight of the evidence indicates on the whole a lack of neurological or sensory deficit.  Such a body of evidence clearly outweighs findings of: (1) mildly decreased light touch sensation in the right lower extremity during April 2006 VA examination; (2) lower extremity strength of 4/5 during June 2007 evaluation by the William Beaumont Army Medical Center; and (3) lower extremity strength of 3/5 and diminished light touch and pinprick sensations during the October 2009 VA examination of the spine.  Hence, the Board finds that the Veteran's symptomatology more nearly approximates the criteria for a 10 percent disability rating prior to December 8, 2011.  

Moreover, the Board notes specifically that the Veteran's complaints of constant, sharp, radiating pain, with consistent tingling, numbness, and pain over the right buttocks, thigh, leg, and foot, as well as his reports of weakness, stiffness, and paresthesias.  While the Veteran is competent to report symptoms, he is not competent to identify a specific level of disability of this disorder according to the appropriate Diagnostic Codes.  See Layno, 6 Vet. App. at 469; Barr, 21 Vet. App. at 308-10.  

Such competent evidence concerning the nature and extent of his right lower extremity neuropathy has been provided by the medical personnel who have examined him and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Furthermore, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the objective medical findings provided by the Veteran's treatment reports and the VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

For these reasons, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Codes 8520, 8620, or 8720 for sciatic neuropathy of the right lower extremity for the portion of the rating period prior to December 8, 2011.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  Rather, the weight of the evidence is against finding that the disability picture associated with the right lower extremity sciatic neuropathy more closely approximates the criteria for a rating in excess of 10 percent.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  

Period From December 8, 2011, Forward

After review of all the lay and medical evidence of record, the Board finds that the evidence is against a finding that the criteria for a rating in excess of 20 percent under Diagnostic Codes 8520, 8620, or 8720 have been met or approximated for the Veteran's service-connected sciatic neuropathy of the right lower extremity from December 8, 2011, forward.  

Pursuant to the Board's August 2011 remand, a VA peripheral nerves examination was provided to the Veteran in December 2011.  Regarding his sciatic neuropathy of the right lower extremity, the Veteran indicated mild constant pain, moderate paresthesias, and moderate numbness.  Muscle strength for right knee extension, right ankle plantar flexion, and right ankle dorsiflexion was 4/5, and there was no muscle atrophy.  Reflexes were 2+ at the right knee and ankle.  Sensory examination was normal at the right upper thigh and knee, decreased at the right lower leg/ankle and foot/toes.  The Veteran's gait was normal, and Phalen's and Tinel's signs were negative.  The examiner indicated moderate incomplete paralysis of both the right sciatic and external popliteal (common peroneal) nerves.  She indicated that the Veteran constantly used a brace and cane as assistive devices, and that he also experienced tenderness in the low back and both paraspinalis muscles.  The examiner reported that EMG with NCV studies performed that date indicated both lower legs were normal.  The examiner opined that, based on a review of the Veteran's file, service records, and clinical findings of significantly decreased absent light touch sensation to both toes with positive straight leg raising on both sides at 10 degrees of elevation as well as positive Lasegue's sign on both sides, it was her opinion that the Veteran (both by history and physical findings) more likely than not had chronic radiculopathy of both lower extremities secondary to his service-connected lumbar disc disease, despite his normal EMG of both lower extremities.  

At his November 2012 VA peripheral nerves examination, the Veteran complained of numbness in his whole right lower extremity, as well as no feeling in the calf and foot at times.  He also reported moderate intermittent pain and numbness as well as mild paresthesias.  Muscle strength for right ankle plantar flexion and dorsiflexion as well as right knee extension was 4/5.  There was no muscle atrophy, and DTRs were 2+ at the right knee and ankle.  The Veteran's gait was described as a slow propulsion with some guarding, and he used a cane.  Phalen's and Tinel's signs were negative.  The examiner found moderate incomplete paralysis of the right sciatic and anterior tibial (deep peroneal) nerves (but a normal right external popliteal (common peroneal) nerve).  She indicated that the Veteran regularly used a cane and occasionally used a walker for assistance in walking in order to maintain balance due to pain and weakness of his lower extremities from neuropathy.  No scars or other pertinent physical findings were noted.  

In its July 2013 remand, the Board noted the apparent conflicts between the December 2011 and November 2012 VA examinations (the 2011 examination found the Veteran to have moderate incomplete paralysis of both the right sciatic and right external popliteal (common peroneal) nerves, while the 2012 examination found moderate incomplete paralysis of the right sciatic nerve but a normal right external popliteal (common peroneal) nerve.  A current neurological examination was requested.  

At the requested January 2014 VA peripheral nerves examination, the Veteran described pain originating in his back and radiating to the calves, right greater than the left.  He denied bowel problems, and reported that his symptoms worsened when standing, bending backwards, or after prolonged sitting.  He also reported moderate intermittent pain, paresthesias, and numbness.  Muscle strength for right ankle plantar flexion and dorsiflexion as well as right knee extension was 5/5.  There was no muscle atrophy, and DTRs were 2+ at the right knee and ankle.  Sensory examination showed decreased sensation at the thigh/knee, lower leg/ankle, and foot/toes.  The Veteran's gait was described as normal.  All lower extremity nerves were evaluated as normal.  The Veteran reported that he regularly used a cane.  No scars or other pertinent physical findings were noted.  Contemporaneous EMG testing was termed normal.  

The examiner opined that symptoms of lumbar spine stenosis due to degenerative changes in the spine led to compression of the lumbar and sacral spine nerves, and his symptoms of leg weakness, paresthesias, and pain were relieved by bending forward and sitting.  Physical examination showed no evidence of saddle anesthesia, abnormal reflexes, or sciatica (straight leg raise testing was negative).  There was very mild proximal muscle weakness on flexion and extension but no muscle atrophy was observed.  The Veteran's gait was normal and the body was not stooped over when standing.  There was no incoordination, and range of motion was flexion to 80 degrees and extension to 5 degrees, with pain at 70 degrees and 5 degrees, respectively.  Normal findings on recent EMG/NCS studies in 2011 and 2014 indicated that the spinal nerves have neither been damaged nor irritated as a result of the spinal stenosis.  The examiner found that based upon lumbar MRI and CT scans, the two recent EMG/NCS results, and her examination, the Veteran would have mild to moderate limitation during walking and prolonged standing due to pain and weakness, but only mild problems when sitting.  The examiner concluded that the Veteran had lumbar spinal stenosis causing spinal nerve compression, right greater than the left, positional in nature.  However, there was no evidence of nerve damage based on the EMG/NCS and physical examination.  

Upon review of all the pertinent evidence of record, the Board finds that, for the entire appeal period, the Veteran's sciatic neuropathy of the right lower extremity has been manifested by no worse than moderate, incomplete paralysis of the sciatic nerve.  

From December 8, 2011, the Veteran's sciatic neuropathy of the right lower extremity has been manifested by mild to moderate pain, moderate muscle weakness, moderate paresthesias, moderate numbness, and the use of a cane and/or brace by the Veteran for locomotion.  December 2011 VA peripheral nerves examination indicated diminished right lower extremity strength of 4/5, and sensory examination showed decreased sensations at the right lower leg/ankle and foot/toes.  However, sensory examination at the right upper thigh was normal, as was the Veteran's gait.  Phalen's and Tinel's signs were negative.  EMG with NCV studies performed the date of the examination were normal.  The examiner indicated moderate incomplete paralysis of the right sciatic nerve.  

During the Veteran's November 2012 VA peripheral nerves examination, the examiner (who also performed the December 2011 and January 2014 examinations) once again indicated diminished right lower extremity strength of 4/5, and found moderate incomplete paralysis of the right sciatic nerve.  Phalen's and Tinel's signs were again negative.  

During the Veteran's most recent VA peripheral nerves examination in January 2014, sensory examination showed decreased sensation at the right thigh/knee, lower leg/ankle, and foot/toes.  Range of motion was flexion to 80 degrees (with pain at 70 degrees) and extension to 5 degrees (with pain at 5 degrees).  Muscle strength was 5/5 for right ankle plantar flexion and dorsiflexion as well as for right knee extension.  All lower extremity nerves were evaluated as normal.  The Veteran's gait was normal, and there was no incoordination.  Normal findings on recent EMG/NCS studies in 2011 and 2014 indicated that the spinal nerves have neither been damaged nor irritated as a result of the spinal stenosis.  The examiner concluded that there was no evidence of nerve damage, based upon 2011 and 2014 EMG/NCS studies and physical examination.  

In consideration of the foregoing, the Board finds that the disability picture more closely approximates moderate neuritis, neuralgia, or incomplete paralysis of the sciatic nerve so that a rating of 20 percent is warranted for this portion of the rating period (i.e., from December 8, 2011, forward).

A rating in excess of 20 percent is not warranted because the disability picture does not more nearly approximate moderately severe neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  Neither the Veteran's statements nor the treatment records show a more severe level of impairment due to right lower extremity sciatic neuropathy than reflected in the December 2011 VA medical examination report.  In consideration of the foregoing, the Board finds that the weight of the evidence is against finding that the disability picture associated with the right lower extremity sciatic neuropathy more closely approximates the criteria for a rating in excess of 20 percent under Diagnostic Codes 8520, 8620, or 8720 for the rating period beginning December 8, 2011.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased evaluations for right lower extremity sciatic neuropathy, and the claims must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7; Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.  


Extraschedular Referral Analysis

The Board has also evaluated whether the Veteran's service connected sciatic neuropathy of the right lower extremity should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008). 

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 10 percent evaluation assigned prior to December 8, 2011, or the 20 percent evaluation assigned from December 8, 2011, for his right lower extremity disorder inadequate.  The schedular rating criteria (including Diagnostic Codes 8520, 8620, and 8720) specifically provide for disability ratings based the severity of neuritis, neuralgia, or incomplete paralysis in the sciatic nerve.  

Prior to December 8, 2011, manifestations of the right lower extremity sciatic neuropathy encompassed constant, sharp, radiating pain, with consistent tingling, numbness, and pain over the right buttocks, thigh, leg, and foot, mildly decreased light touch sensation in the right lower extremity, diminished light touch and pinprick sensations, diminished lower extremity strength, weakness, stiffness, and paresthesias.  

From December 8, 2011, forward, the manifestations of the right lower extremity sciatic neuropathy encompassed mild to moderate pain, moderate muscle weakness, moderate paresthesias, moderate numbness, the use of a cane and/or brace by the Veteran for locomotion, diminished right lower extremity strength, and decreased sensations at the right lower leg/ankle and foot/toes, and range of motion measured as flexion to 80 degrees (with pain at 70 degrees) and extension to 5 degrees (with pain at 5 degrees).  

These symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  Therefore, the symptoms and/or manifestations and functional impairment related to the Veteran's sciatic neuropathy of the right lower extremity disability are fully contemplated and adequately compensated by the schedular ratings under Diagnostic Codes 8520, 8620, and 8720.

See 38 C.F.R. § 4.124a; see also VAOPGCPREC 6-96 (Aug. 16, 1996); 61 Fed. Reg. 66749 (1996).  Thus, based on the evidence of record, the Board finds that the Veteran's disability picture cannot be characterized as an exceptional case, so as to render the schedular evaluations inadequate.  The threshold determination for a referral for extraschedular consideration (that is, meeting the first prong of Thun) is not met.  Consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

IV. Entitlement to a TDIU Prior to January 30, 2009

A. Applicable Law

Generally, the effective date of an award of compensation benefits based on an original claim will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2014).

VA will grant entitlement to a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

Here, the Veteran first met the schedular criteria for an award of TDIU effective March 29, 2004.  On that date, his service-connected disabilities included DJD of the lumbar spine, evaluated as 40 percent disabling, and a combined disability evaluation of 70 percent.  38 C.F.R. § 4.16(a).  See Veterans Benefits Administration (VBA) Fast Letter 13-13 (June 17, 2013).  Therefore, TDIU may be granted effective March 29, 2004, if the Veteran is shown to have been unable to secure substantially-gainful employment from that date.  

In this case, in its February 2013 Rating Decision, the RO granted a TDIU, effective December 8, 2011.  In a Rating Decision issued in January 2015, the RO awarded a TDIU effective January 30, 2009, the day following the Veteran's last date of employment on January 29, 2009.

Pertinent evidence includes a private audiological evaluation in September 2002 by El Paso Hearing Aid and Audiology Center, during which the Veteran reported that he had worked for the United States Postal Service (USPS) since 1997.  

While attending VA examination of the peripheral nerves in March 2005, the Veteran reported that in his job as a mechanic at the USPS he claimed 2 to 4 days of sick leave over the previous 12 months due to his sciatic neuropathy.  

During VA examination of the spine in April 2006, the Veteran reported that he had worked in maintenance for the USPS since 2002, and that he had not been hospitalized or visited the emergency room in the preceding 12 months for either his service-connected cervical spine, lumbar spine, or right hip bursitis disabilities.  During his September 2006 DRO hearing, the Veteran testified that in the last year he had missed work due to his service-connected cervical and lumbar spine disabilities (30 or more days in the case of his lumbar spine disorder).  Hearing Transcript, Pages 2 and 4.  

A June 2008 statement from J.S.D., a manager at the USPS, stated that the Veteran "has difficulties keeping up with the performance of his duties" and "still shows up to work on time and when he is required to" but that after 4 to 6 hours pain and tiredness were noticeable.  

Leave records from the USPS show that the Veteran took sick leave for the entire day on January 29, 2009, and never returned to work.  Also, an "Advanced Sick Leave Authorization" from the U.S. Postal Service dated in February 2009 shows that the Veteran entered on duty April 21, 1997, and that he was being advanced sick leave from February 28, 2009, to April 3, 2009.  

A February 2009 statement from the Urology Chief of the William Beaumont Army Medical Center indicated that the Veteran would need to be off of work a minimum of 6 weeks after surgery on February 19, 2009.  On that date, the Veteran underwent a radical cystectomy with bilateral pelvic lymph node dissection and ileal conduit, due to a diagnosis of bladder cancer.  

In his application for disability benefits from the Social Security Administration (SSA) completed in March 2009, the Veteran reported that he became unable to work because of his disabling condition on January 30, 2009.  An award notification letter from the SSA dated in April 2009 informed the Veteran he was entitled to monthly disability benefits beginning in July 2009.  

Documentation from the USPS indicated that the Veteran would be placed in Leave Without Pay (LWOP) status beginning April 6, 2009.  A Civil Service Retirement System (CSRS) "Agency Certification of Reassignment and Accommodation Efforts" submitted by the Veteran in May 2009 (completed by his employment coordinator) stated:  (1) the medical evidence presented to the agency showed that accommodation was not possible due to the severity of the Veteran's medical condition and the physical requirements of his position; (2) re-assignment of the Veteran was not possible; and (3) the Veteran was occupying a permanent position.  

Correspondence dated in June 2009 from the Office of Personnel Management (OPM) indicated that the Veteran was "found to be disabled for [his] position as an Automotive Technician due to cancer and [DDD]" and that his application for disability retirement was approved.  

In August 2009, the Veteran submitted his VA Form 21-8940 formal application for a TDIU.  Therein, he stated that he both last worked full time and became too disabled to work on January 30, 2009.  

During his April 2011 Board videoconference hearing, the Veteran testified that he was receiving disability from the SSA for "the lumbar spine, the DJD. . . .  There w[ere] a couple of other things they had put on there to do with the neck, the spine."  (Hearing Transcript, Page 17).  

Based on the foregoing evidence, an award of TDIU prior to January 30, 2009, must be denied.  That date is the first evidence of record which indicates that the Veteran was precluded from obtaining and maintaining substantially-gainful employment as a result of his service-connected disabilities.  Prior to that date, the Veteran is shown to have been employed with the USPS on a full-time basis since 1997.  A review of the Veteran's earnings record, obtained from the SSA, show that his yearly earnings ranged from $30,0007.30 in 1997 to $60,267.77 in 2008.  The Veteran's annual salary for 2009 was listed as $54,870.00.  In 2009, the poverty guidelines ranged from $10,830.00 (1 person) to $37,010 (8 people).  http://www.census.gov/hhes/www/poverty/data/threshld/thresh09.html.

As such, the Veteran was employed in a substantially-gainful occupation prior to January 30, 2009.  See 38 C.F.R. § 4.16a.  Notably, upon his VA Form 21-8940, as well as upon his application for SSA benefits, the Veteran stated that he became too disabled to work on January 30, 2009.  Prior to that date, the Veteran maintained full-time employment.  Furthermore, missing hours or days of work is not the equivalent of being precluded from substantially-gainful employment.  The policy behind providing the Veteran disability compensation benefits is to compensate the Veteran for his functional impairment of his service-connected disabilities, including lost time in employment.  Therefore, merely missing work as a result of his service-connected disabilities without being precluded from employment altogether is reflected in the Veteran's assigned disability evaluations.  The Veteran's functional impairment due to his service-connected disabilities that results in an absence from work is specifically contemplated in his disability evaluations. 

Accordingly, the award of a TDIU prior to January 30, 2009, must be denied.  See 38 C.F.R. §§ 3.102, 3.400, 4.16.  In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to a disability rating in excess of 10 percent for sciatic neuropathy of the right lower extremity, for the period prior to December 8, 2011, is denied.  

Entitlement to a disability rating in excess of 20 percent for the Veteran's sciatic neuropathy of the right lower extremity, for the period on or after December 8, 2011, is denied.  

Entitlement to a TDIU prior to January 30, 2009, is denied.  




____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


